DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rufin (US 4,975,014).
Regarding claim 1: Rufin teaches a fastening screw 10 comprising: a screw head 19: and an electrically insulating insulating body 20 (e.g. ceramic is electrically insulating; Col. 3, lines 57-68) that has a shaft portion (at 21; Fig. 1); and a metal body 13 (Col. 4, lines 57-68, Col. 5, lines 1-7) fastened on the electrically insulating insulating body (Fig. 2) and wherein the metal body 13 has a first axial end (at 32; Fig. 1) and a second axial end (at 30; Fig 1) opposite the first axial end (Fig. 1), and the first axial end is remote from the screw head 19 (see Fig. 1), and the metal body 13 is formed from a metal (Col. 4, lines 57-68, Col. 5, lines 1-7) and has an external thread 31 and defines a longitudinal axis (see Fig. 1), and the shaft portion (at 21; Fig. 1) of the electrically insulating insulating body emerges from the first axial end (at 20; Fig. 2) of the metal body 13 along the longitudinal axis of the metal body (see Fig. 2). 
Regarding claim 2: Rufin teaches all the limitations of claim 1 and further teaches wherein the shaft portion of the electrically insulating insulating body 20 emerging from the first axial end of the metal body 13 has an axial first region extending from the first axial end of the metal body 13, and wherein an external diameter of the axial first region corresponds to an internal diameter of the metal body 13 (see Fig. 2).  
Regarding claim 3: Rufin teaches all the limitations of claim 2 and further teaches wherein the shaft portion (at 21; Fig. 1) of the electrically insulating insulating body emerging from the first axial end of the metal body 13 has an axial second region extending from the axial first region of the shaft portion, and wherein an external diameter of the axial second region is greater than the internal diameter of the metal body (e.g. the shaft portion at 22 is greater internal diameter than the internal diameter of the metal body at 28; see Figs. 1-2).  
Regarding claim 4: Rufin teaches all the limitations of claim 3 and further teaches wherein the external diameter (at 22; Fig. 2) of the axial second region is smaller than an external diameter (at 31; Fig. 2) of the metal body (see Fig. 2).  
Regarding claim 6: Rufin teaches all the limitations of claim 1 and further teaches wherein the electrically insulating insulating body 20 (Fig. 1) extends through a through-bore defined in the metal body 13 and extends from the first axial end into the metal body 13 (Fig. 2).  
Regarding claim 16: Rufin teaches all the limitations of claim 1 and further teaches wherein, the insulating body 20 is received in a blind hole defined in the first axial end of the metal body 13 (Fig. 2).

Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loncar (US 10,205,274).
Regarding claim 13: Loncar teaches an electrical plug connector 1 (Fig. 1) comprising: an electrically insulating plug connector housing 8; a contact element (at 36; Fig. 1) received in the electrically insulating plug connector housing (Fig. 1), and the contact element has a through-bore 19, and an end face that is accessible (Figs. 1-2): and a fastening screw 2, the fastening screw having, a screw head 13 and an electrically insulating insulating body (at 2; Fig. 4) that has a shaft portion (Fig. 2) and a metal body (at 6; Fig. 1) fastened on the electrically insulating insulating body (Fig. 1) and wherein the metal body has, a first axial end, and a second axial end, opposite the first axial end (see Figs. 4-5), and the first axial end is remote from the screw head, and the metal body is formed from a metal and has an external thread 6 and defines a Iongitudinal axis (Figs. 4-5), and the shaft portion of the electrically insulating insulating body emerges from the first axial end of the metal body along the longitudinal axis of the metal body (Fig. 1); and the fastening screw is guided through the through-bore 19 of the contact element, in order to be usable for mechanical connection to an internal thread of a mating plug connector (see Figs. 4-5). 
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rufin (US 4,975,014), in view of Stephen (US 7,896,599).
Regarding claim 7: Rufin teaches all the limitations of claim 1.
Rufin does not explicitly teach wherein a head portion of the electrically insulating insulating body, and the head portion of the electrically insulating insulating body protrudes from the second axial end of the metal body along the longitudinal axis of the metal body.  
Stephen teaches a head portion 7 of an electrically insulating insulating body 37, and the head portion 7 of the electrically insulating insulating body protrudes from a second axial end of a metal body 21 along a longitudinal axis of the metal body (see Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a head portion of the electrically insulating insulating body, and the head portion of the electrically insulating insulating body protrudes from the second axial end of the metal body along the longitudinal axis of the metal body as taught by Stephen into the fastening screw of Rufin in order to achieve the advantage of providing insulation and protection to the user handling the fastening screw.
Regarding claim 8: Rufin teaches all the limitations of claim 1.
Rufin does not explicitly teach wherein the metal body has a radial widening in the region of the screw head to form a contact face for the fastening screw.  
Stephen teaches a metal body 21 has a radial widening in the region of the screw head (at 29; Fig. 1) to form a contact face for the fastening screw (see Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the metal body has a radial widening in the region of the screw head to form a contact face for the fastening screw as taught by Stephen into the fastening screw of Rufin in order to achieve the advantage of providing surface area for the insulating body to be molded around.
Regarding claim 9: Rufin teaches all the limitations of claim 1.
Rufin does not explicitly teach wherein the screw head is formed by the electrically insulating insulating body.  
Stephen teaches a screw head (at 7; Fig. 1) is formed by the electrically insulating insulating body 37 (Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the screw head is formed by the electrically insulating insulating body as taught by Stephen into the fastening screw of Rufin in order to achieve the advantage of providing insulation and protection to the user handling the fastening screw.
Regarding claim 10: Rufin teaches all the limitations of claim 1.
Rufin does not explicitly teach wherein an external diameter of the screw head is greater than an external diameter of the radial widening of the metal body.  
Stephen teaches an external diameter of the screw head (at 7; Fig. 1) is greater than an external diameter of the radial widening (at 29; Fig. 1) of the metal body (see Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with an external diameter of the screw head is greater than an external diameter of the radial widening of the metal body as taught by Stephen into the fastening screw of Rufin in order to achieve the advantage of providing insulation and protection to the user handling the fastening screw.
Regarding claim 11: Rufin teaches all the limitations of claim 1.
Rufin does not explicitly teach wherein the electrically insulatinq insulating body covers the second axial end of the metal body at an end face.  
Stephen teaches an electrically insulatinq insulating body 37 covers a second axial end of a metal body 21 at an end face (see Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electrically insulatinq insulating body covers the second axial end of the metal body at an end face as taught by Stephen into the fastening screw of Rufin in order to achieve the advantage of providing insulation and protection to the user handling the fastening screw.

Claims 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rufin (US 4,975,014).
Regarding claim 12: Rufin teaches all the limitations of claim 1.
	Rufin does not explicitly teach wherein a wall thickness of the metal body, at least in the region of the external thread, is approximately 0.5 mm to 2.0 mm.  
Regarding the wall thickness of the metal body: Rufin discloses a wall thickness of the metal body, at least in the region of the external thread, but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a wall thickness of the metal body, at least in the region of the external thread, is approximately 0.5 mm to 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. The advantage of having a wall thickness of the metal body, at least in the region of the external thread, is approximately 0.5 mm to 2.0 mm is to provide adequate insulating material for protecting the user. 
Regarding claim 17: Rejected for substantially the same reasons as claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loncar (US 10,205,274), Stephen (US 7,896,599).
Regarding claim 14: Loncar teaches all the limitations of claim 13.
	Loncar does not explicitly teach wherein, the shaft portion of the electrically insulating insulating body is dimensioned in such a way that accessibility of the metal body of the fastening screw in a pre-assembled state of the fastening screw in the plug connector is obstructed for a human finger, by the cooperation of the plug connector housing and the shaft portion.  
Stephen teaches a shaft portion 25 of an electrically insulating insulating body 37 is dimensioned in such a way that accessibility of a metal body 21 of a fastening screw in a pre-assembled state of the fastening screw in a plug connector is obstructed for a human finger.
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a shaft portion of an electrically insulating insulating body is dimensioned in such a way that accessibility of a metal body of a fastening screw in a pre-assembled state of the fastening screw in a plug connector is obstructed for a human finger as taught by Stephen into the fastening screw of Loncar in order to achieve the advantage of providing insulation and protection to the user handling the fastening screw.




Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15: allowability resides at least in part with the prior art not showing orfairly teaching an electrical plug connection wherein the fastening screw provides a mechanical connection to the internal thread defined in the mating plug connector, and the mating contact element has an end face that is accessible for making contact with the end face of the contact element of the plug connector, and the mating contact element has an internal thread for mechanical connection to the external thread of the metal body of the fastening screw; this in combination with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on fasteners having at least an insulated core and an external metallic threaded surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833